Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-9, 21, 25 and 27-32 are currently pending in the instant application.  Applicants have amended claims 1-9, 21, 25, 27 and 28, canceled claims 10-20, 22-24 and 26 and added new claims 29-32 in an amendment filed on February 26, 2021.  Claims 1 and 9 are rejected and claims 2-8, 21, 25 and 27-32 are objected in this Office Action.
I.	Priority
The instant application is a 371 of PCT/EP2019/073177, filed on August 30, 2019 and claims benefit of Foreign Application UNITED KINGDOM 1814151.5, filed on August 31, 2018. 
II.	Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 30, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.  


III.	Rejections

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that 

A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mo, et al. (Org. Biomol. Chem., 2013, 11, 2756) or Nazeeruddin, et al. (US 2011/0215276 A1) or Toriyabe, et al. (Document Accession No. 2000:93314, CAPLUS). The instant invention claims 

    PNG
    media_image1.png
    628
    707
    media_image1.png
    Greyscale

 The Mo, et al. reference teaches dichlorophenyl groups such as 
    PNG
    media_image2.png
    96
    143
    media_image2.png
    Greyscale
 wherein Ar is a C6 N-containing heteroaryl; R1 and R5 are Cl; R3 is CF3; R2 and R4 are H (See compound 3v, Table 2, page 2757).  This species of compound anticipates the genus compound of the instant invention, wherein the genus structure and its definitions are stated above.  
The Nazeeruddin, et al. reference teaches dichlorophenyl groups such as 
    PNG
    media_image3.png
    122
    170
    media_image3.png
    Greyscale
 wherein Ar is a C6 N-containing heteroaryl; R1 and R3 are Cl; R2 is CF3; R4 and R5 are H or R3 and R5 are Cl; R4 is CF3 and R1 and R2 are H (See page 2, paragraph 0022).  This species of compound anticipates the genus compound of the instant invention, wherein the genus structure and its definitions are stated above.  

The Toriyabe, et al. reference teaches dichlorophenyl groups such as 
    PNG
    media_image4.png
    201
    353
    media_image4.png
    Greyscale
 wherein Ar is a C6 N-containing heteroaryl substituted with -SMe; R1 and R5 are Cl; R3 is CF3; R2 and R4 are H (See RN 254995-36-3).  This species of compound anticipates the genus compound of the instant invention, wherein the genus structure and its definitions are stated above.  

IV.	Objection
Dependent Claim Objections



IV.  Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawquia Jackson whose telephone number is 571-272-9043.  The examiner can normally be reached on 7:00 AM-3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAWQUIA JACKSON/           Primary Examiner, Art Unit 1626